Citation Nr: 9914395	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-11 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE


Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to February 
1970.

This matter comes to the Board of Veterans Appeals (Board) 
from an April 1998 rating decision of the Regional Office 
(RO) which denied the veteran's claim for an increased rating 
for PTSD.  The Board notes that a 100 percent rating was 
assigned pursuant to the provisions of 38 C.F.R. § 4.29 
(1998) for the period from February 6, 1996, through March 
31, 1996.  The previously assigned 50 percent evaluation was 
resumed, effective April 1, 1996.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's PTSD is manifested by anxiety, nightmares 
and depression.  

3. There is no current clinical evidence of suicidal 
ideation, frequent panic attacks or neglect of personal 
appearance and hygiene.


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In this case, the veteran's statements concerning 
the severity of the symptoms of his service-connected PTSD 
that are within the competence of a lay party to report are 
sufficient to conclude that his claim is well grounded.  
Proscelle v. Derwinski,        2 Vet. App. 629; Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  No further development is 
necessary in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records disclose no complaints or 
findings pertaining to a psychiatric disability.  A 
psychiatric evaluation on the separation examination in 
February 1970 was normal.

The veteran was hospitalized at a Department of Veterans 
Affairs (VA) facility in September 1989 and reported that he 
was confused.  He gave a history of mood swings with episodes 
of crying and decreased sleep.  He was afraid to sleep 
because of recurring dreams about Vietnam.  He admitted to 
intrusive thoughts of events there.  The diagnoses were PTSD 
and rule out bipolar affective disorder.

A VA psychiatric examination was conducted in January 1990.  
The veteran complained that he was depressed and lethargic.  
He felt nervous and tense.  On mental status evaluation, the 
veteran showed evidence of irritability and expressed 
feelings of anger toward the VA.  His main problem seemed to 
be his inability to control himself and depression, and his 
disturbed thoughts and feelings about being in Vietnam.  He 
reported that he dreamed of his friends who got killed in 
Vietnam.  The diagnoses were major depressive reaction 
(nonpsychotic) and PTSD, mild to moderate.

Based, in part, on the findings summarized above, the RO, by 
rating action dated in April 1990, granted service connection 
for PTSD, and assigned a 10 percent evaluation, effective 
September 1989.  This rating remained in effect for a number 
of years.  

The veteran was afforded a social and industrial survey by 
the VA in December 1994.  It was concluded that the veteran 
continued to have symptoms of PTSD, and that he appeared to 
be slightly impaired, both industrially and socially.

A VA psychiatric examination was conducted in January 1995.  
A mental status evaluation revealed that the veteran's speech 
was of normal rate and rhythm, and there was no evidence of a 
thought disorder.  He was not suicidal or homicidal.  Only 
brief intermittent thoughts of suicide had crossed his mind 
throughout his life, and there had been no attempts.  There 
was no evidence of psychotic symptomatology.  The diagnoses 
were PTSD, mild to definite, and alcohol dependence, in 
remission.  The examiner commented that the veteran continued 
to have nightmares and thoughts of Vietnam every day.  

In a rating decision dated in January 1995, the RO assigned a 
30 percent evaluation for PTSD, effective December 1992.

A VA psychiatric examination was conducted in November 1996.  
The veteran reported that his moods were often low and sad, 
and that he felt guilty.  He slept poorly, and had nightmares 
every night.  On mental status evaluation, his mood was 
tense, anxious, questioning, uncertain and cautious.  The 
examiner found no psychotic thinking, and the veteran was not 
suicidal or homicidal.  He was alert and oriented in all 
spheres.  His insight was fair, and he handled judgment 
testing satisfactorily.  The diagnoses were PTSD, major 
depression and mixed personality traits without the diagnosis 
of personality disorder.  The Global Assessment of 
Functioning score was 42.

Based on these findings, the RO, by rating action dated in 
January 1997, assigned a 50 percent evaluation for PTSD, 
effective November 1995.

The veteran submitted a claim for an increased rating for 
PTSD in June 1997.  The following records were received in 
conjunction with this claim.

The veteran was admitted to a private hospital in February 
1996 after sustaining burns on his body secondary to self-
ignition with gasoline.  He related that he became depressed, 
had been drinking and then doused himself with gasoline, and 
set himself on fire.  He then jumped into the bay and was 
rescued.  The pertinent diagnoses were depression and PTSD, 
by history.

The veteran was transferred to a VA hospital in March 1996.  
On mental status evaluation, he had good hygiene and 
grooming, and was appropriately dressed.  He did not exhibit 
any psychomotor agitation or retardation and was observed to 
be social and to smile on occasion.  His speech was slightly 
pressured, but of normal volume.  He displayed a full range 
of affect and could be occasionally labile, varying from 
smiling to being almost tearful.  His thought processes were 
generally linear, but could, at times, be circumstantial.  He 
denied auditory or visual hallucinations.  He denied any 
significant depressive symptoms.  The veteran's presentation 
of his thought content had a somewhat narcissistic and 
bombastic flavor to it.  He was alert and oriented times 
four, and had good attention, concentration and memory.  His 
insight and judgment were significantly impaired.  The 
diagnosis were polysubstance abuse, rule out PTSD, mixed 
personality disorder and rule out narcissistic personality 
disorder.  The Global Assessment of Functioning score was 65.

VA outpatient treatment records dated in 1996 and 1997 have 
been associated with the claims folder.  In April 1996, the 
veteran reported difficulty sleeping and that he had 
nightmares of the fire.  He was disturbed by the separation 
from his current wife.  Later that month, he stated that the 
nightmares were increasing, but they were taking place in 
Vietnam.  His mood was depressed.  He was seen in July 1996 
and it was reported that his thought processes were 
defensive.  The veteran related that he was experiencing 
audio and visual hallucinations on a daily basis.  He did not 
appear to be responding to internal stimuli.  He lacked 
insight into why he tried to commit suicide.  It was noted 
that the veteran had been experiencing a great deal of stress 
and tension as a result of a number of factors including 
PTSD, being separated from his family, the pain from his 
burns and his emotional reaction to having hurt himself.  

The veteran was afforded psychological testing by the VA in 
August 1996.  It was concluded that his combination of 
anxiety, difficulty sleeping and concentrating and psychotic 
symptomatology could be explained by the severe PTSD the 
veteran suffered in response to his service in Vietnam.  He 
also suffered from a mild major depression.  It was noted in 
October 1996 that PTSD was stable on medications.  In January 
1997, the veteran reported resolution of neurovegetative 
symptoms of depression.  He appeared to have a calm and 
euthymic affect.  He had no suicidal or homicidal ideation.  
The veteran related that his PTSD symptoms had improved since 
the resolution of his depressive symptoms.  The assessments 
were PTSD, stable presently, and major depression and 
dysthymia, improved.  

The veteran was afforded a psychiatric examination by the VA 
in September 1997.  He reported problems with flashbacks 
about combat experiences in Vietnam and nightmares about his 
suicide attempt and combat.  He stated that he woke up 
soaking wet and had to get up in the middle of the night and 
sit up, resulting in only about two hours of sleep per night.  
The veteran also described difficulty trusting people, 
significant depression and significant anxiety.  He denied 
current suicidal ideation or behavior.  He did not report 
hearing voices or having any hallucinations except for a 
"ping" in his ear which went away if he distracted himself.  
It was noted that the veteran became tearful when he 
described his suicide attempt.  

On examination, the veteran was clean cut and well dressed.  
He appeared angry and resentful at times about some of the 
treatment he received at a VA medical center.  He was 
talkative and cooperative throughout the interview.  He was 
clearly bright, although his speech was somewhat tangential.  
There was no evidence of perceptual disturbance and his 
cognitive functioning appeared basically intact.  
Psychological testing yielded results that were above the 
cut-off score for PTSD.  The diagnoses were PTSD and history 
of alcohol dependence and abuse, currently in remission.  The 
Global Assessment of Functioning score was 40.

Additional VA outpatient treatment records dated in 1997 and 
1998 are of record.  The veteran was seen in November 1997 
and it was noted that his brother had died two weeks earlier 
and that he had "broke down" the previous night.  He denied 
any suicidal or homicidal ideations.  He talked about 
feelings of emptiness.  He noted that he had had similar 
feelings prior to pouring gasoline on himself in 1996.  He 
was noted to be alert and oriented.  He was not tearful or 
labile.  His thoughts were clear and coherent.  His insight 
and judgment were intact, and he had no suicidal or homicidal 
ideation.  The assessments were adjustment disorder, PTSD, 
history of depression and suicidal behavior and history of 
alcohol dependence.  In January 1998, it was noted that he 
was not really depressed, but had bouts of depression.  He 
also described nightmares of combat.  

The veteran was seen in July 1998 and stated that he was 
concerned about the inconsistent behavior of his landlord.  
He was anxious and did not sleep because he was thinking 
about that.  He was oriented times three, appropriately 
groomed and articulate.  He was fearful about having to move 
again.  The diagnoses were depression, not otherwise 
specified and PTSD.  The Global Assessment of Functioning 
score was 60.  The veteran related in August 1998 that he was 
having anxiety attacks for the previous couple of weeks and 
that he was not sleeping well.  It was noted that he was 
irritable.  No suicidal ideation was noted.  The assessments 
were PTSD and depression.  The examiner indicated that the 
worry seemed almost appropriate at this point.

The veteran testified at a hearing at the RO in August 1998.

The veteran failed to report for a VA examination which was 
scheduled in September 1998.

A report of contact dated in November 1998 reveals that the 
veteran had apparently been incarcerated in August 1998 and 
extradited to another state on a felony charge.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411.

A review of the record shows that the veteran has received 
extensive treatment by the VA for his PTSD and was afforded a 
psychiatric examination in September 1997.  While it is clear 
that he has PTSD, his symptoms are not of such severity as to 
warrant an increased rating.  When he was examined by the VA 
in September 1997, his symptoms included flashbacks and poor 
sleep.  He related that he had few friends.  The fact 
remains, however, that in order to assign a higher rating, 
the record must show symptoms including suicidal ideation, 
obsessional rituals which interfere with routine activities, 
near continuous panic or depression and impaired impulse 
control.  These factors have not been demonstrated in this 
case.  The veteran has consistently described as well 
groomed, and there is no evidence of any deterioration in his 
personal hygiene.  Moreover, there is no current indication 
of suicidal ideation, and the veteran has generally been 
fully oriented.  In addition, the Board points out that while 
he had been unemployed for many years, the veteran testified 
during the hearing at the RO in August 1998 that he had 
recently obtained a job.  The Board acknowledges that he was 
recently incarcerated.  

The evidence in support of the veteran's claim consists 
primarily of his statements regarding the severity of PTSD.  
In contrast, the medical findings are of greater probative 
value and do not demonstrate that an increased rating is 
warranted.  In sum, the weight of the evidence is against the 
claim for an increased rating for PTSD.  


ORDER

An increased rating for PTSD is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

